         Case 1:17-cr-00722-VSB Document 104 Filed 01/09/19 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 9, 2019



Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

        The Government writes in response to the Court’s order to confer regarding a motions
schedule for defense motions, if any, related to the discovery produced by the Government on
November 20, 2018, and to request that the Court set a schedule for the remaining pretrial deadlines
in the case, including expert disclosures, the jury selection process, and other pretrial submissions.

       The parties jointly propose that any additional defense motion in connection with the
November 20 production be made by January 28, 2019; any opposition by February 25, 2019; and
any reply by March 11, 2019.

        With respect to the calendar for the balance of pretrial filings, we have conferred with
defense counsel and their position is that it is premature to set any such deadlines, and that any
deadlines set may be impacted by potential funding issues relating to the current partial
government shutdown. The Government nonetheless believes that setting a schedule at this time
is important and appropriate given the October 7, 2019 trial date. It is standard for this Court to
set pretrial filing deadlines well in advance of trial so that the parties and the Court can plan
accordingly. This case should be no exception and, indeed, calls for early organization and
planning given the nature of the charges and the complexity of a capital case proceeding. Setting
a schedule at this time will enable the parties to most efficiently prepare for trial and avoid the
possibility of last-minute delay, without prejudice to either party advising the Court of any issues—
including relating to funding—that may impact the schedule as those issues arise.
         Case 1:17-cr-00722-VSB Document 104 Filed 01/09/19 Page 2 of 3
Hon. Vernon S. Broderick
January 8, 2019
Page 2

       Accordingly, the Government respectfully proposes the following schedule:

Expert Disclosures
   • April 8, 2019
          o Government’s non-mental health expert initial disclosures pursuant to Fed. R.
              Crim. P. 16(a)(1)(G) due.
   • May 6, 2019
          o Defendant’s non-mental health expert initial disclosures pursuant to Fed. R. Crim.
              P. 16(b)(1)(C) due.
          o Defendant’s notice of intent to introduce expert evidence on a mental condition
              pursuant to Fed. R. Crim. P. 12.2 due.
                   Defendant’s notice should include the name and professional
                     qualifications of any mental health professional who will testify as an
                     expert and a brief, general summary of the topics to be addressed that is
                     sufficient to permit the Government to determine the area in which its
                     expert must be versed. The notice should include experts who are basing
                     their opinions on a review of records, as well as experts who are basing
                     their opinions on a personal examination of the defendant.
                   If the defendant provides such notice, the defendant should be examined
                     by a corresponding mental health professional or professionals selected by
                     the Government for purposes of rebuttal.

Motions in Limine and Jury Instructions
  • June 3, 2019
           o Motions in limine due.
  • July 1, 2019
           o Responses to motions in limine due.
  • July 15, 2019
           o Replies to motions in limine due.
  • Week of July 29, 2019
           o Argument, if necessary, on motions in limine.
  • August 12, 2019
           o Parties to file proposed jury instructions for both guilt and penalty phases.

Jury Selection
    • July 22, 2019
           o Parties to submit jointly proposed questions for jury questionnaire.
                  Parties to submit stipulated and non-stipulated questions for questionnaire,
                     with written objections to non-stipulated questions.
           o Parties to submit jointly proposed voir dire procedures.
    • Week of September 9, 2019
           o Potential jurors to come to courthouse to fill out questionnaire.
    • September 23, 2019
           o Parties to file lists of stipulated and non-stipulated strikes for cause.
        Case 1:17-cr-00722-VSB Document 104 Filed 01/09/19 Page 3 of 3
Hon. Vernon S. Broderick
January 8, 2019
Page 3

   •   September 30, 2019
          o Conference for Court to rule on strikes for cause.
          o List of venire finalized and notified.
   •   October 7, 2019
          o Trial commences with voir dire.

Government Exhibits and 3500 Material
   • September 9, 2019
         o Government to produce exhibit list and 3500 material for law enforcement to
            defendant and Court.
   • September 23, 2019
         o Government to produce 3500 material for lay witnesses and any cooperating
            witnesses to defendant and Court.



                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               by:          /s/
                                                     Andrew D. Beaty
                                                     Amanda Houle
                                                     Matthew Laroche
                                                     Assistant United States Attorneys
                                                     (212) 637-2198 / 2194 / 2420

CC: Defense Counsel (Via ECF)
